                IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NEW YORK



 NEW YORK AMERICAN
 WATER COMPANY, INC.,                           Civil No.:

        Plaintiff,
                                                COMPLAINT
        v.                                      JURY DEMAND

 THE DOW CHEMICAL COMPANY,
 FERRO CORPORATION, VULCAN
 MATERIALS COMPANY, SHELL OIL
 COMPANY, individually and doing
 business as SHELL CHEMICAL LP;
 JOHN DOE DEFENDANTS 1-50,

        Defendants.


       New York American Water Company, Inc. (“NYAW” or “Plaintiff”) files this Complaint

against the Defendants named herein and in support thereof alleges as follows:

                                 SUMMARY OF THE CASE

       1.     NYAW brings this action for damages, contribution and reimbursement of costs

incurred, and which continue to be incurred, to address the presence of 1,4 Dioxane found in the

public water supply systems owned and operated by NYAW throughout the State of New York

and in the groundwater that serves as the supply source for those systems. As the manufacturers

and sellers of products that contain 1,4 Dioxane, Defendants The Dow Chemical Corporation,

Ferro Corporation, Vulcan Materials Company, Procter & Gamble Company, Shell Oil

Company, individually and doing business as Shell Chemical LP (collectively “Defendants”)

have discharged 1,4 Dioxane into, or are otherwise responsible for 1,4 Dioxane released into,

the groundwater that serves as the supply source for NYAW’s public water supply systems.
                                               1
       2.      For years, Defendants manufactured, sold, and distributed 1,4 Dioxane and

products containing 1,4 Dioxane, including paints, varnishes, lacquers, cosmetics, deodorants,

cleaning and detergent preparations, and others.

       3.      Defendants knew, or should have known, that 1,4 Dioxane and related

constituents present unreasonable risks to human health, water quality, and the environment and

of the dangers associated with this toxic substance. Yet, Defendants handled, discharged and

were otherwise responsible for the release of 1,4 Dioxane into the environment without sufficient

containment or caution. Defendants’ acts and omissions resulted in the presence of 1,4 Dioxane

in the water sources of NYAW’s public supply well systems. As a result of the occurrence of 1,4

Dioxane in the environment caused by Defendants’ handling of 1,4 Dioxane and products

containing 1,4 Dioxane, NYAW has been required to fund sampling and investigation of 1,4

Dioxane contamination, and will be required to implement capital improvements in the future

that will result in ongoing operation and maintenance costs and future damages in order to

remove and treat for the presence of 1,4 Dioxane in its public water supply systems.

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction under federal diversity, pursuant to 28

U.S.C. § 1332, as the parties are completely diverse and the amount-in-controversy exceeds

$75,000.

       5.      Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events giving rise to this Complaint occurred in this District.

                                           PLAINTIFF

       6.      Plaintiff NYAW is a New York corporation with its principal place of business at

60 Brooklyn Avenue, Merrick New York, 11566. NYAW is a direct, wholly owned subsidiary

                                                   2
of American Water Works Company, Inc., the largest publicly traded water and wastewater

utility company in the United States.

       7.      NYAW owns and operates seventeen (17) public supply well systems and

operates two (2) public supply well systems operated pursuant to the authorization of the New

York State Public Service Commission (“NYSPSC”). NYAW’s public water systems serve an

estimated one hundred, twenty-five thousand (125,000) customers in communities throughout

the State of New York, including Nassau, Orange, Putnam, Sullivan, Ulster, Washington, and

Westchester counties.

       8.      NYAW relies on groundwater aquifers to supply water for its public water

systems. The systems include over 100 wells, which feed into over 50 points of entry.

                                        DEFENDANTS

       9.      Defendant The Dow Chemical Company (“Dow”) is a Delaware corporation with

its principal place of business in Midland, Michigan. At all times relevant to this action, Dow

was doing business in the state of New York.

       10.     Defendant Ferro Corporation (“Ferro”) is an Ohio corporation with its principal

place of business in Mayfield Heights, Ohio. At all times relevant to this action, Ferro was doing

business in the state of New York.

       11.     Defendant Vulcan Materials Company (“Vulcan”) is a New Jersey corporation

with its principal place of business in Birmingham, Alabama. At all times relevant to this action,

Vulcan was doing business in the state of New York.

       12.     Defendant Procter & Gamble Company (“Procter & Gamble”) is an Ohio

corporation with its principal place of business in Cincinnati, Ohio. At all times relevant to this

action, Procter & Gamble was doing business in the state of New York.

                                                3
       13.     Defendant Shell Oil Company, individually and doing business as Shell Chemical

LP (“Shell), is a Delaware corporation with its principal place of business in Houston, Texas. At

all times relevant to this action, Shell was doing business in the state of New York.

       14.     Upon information and belief, Defendants John Does 1-50 also manufactured and

sold 1,4 Dioxane or products that contain 1,4 Dioxane.              Plaintiff NYAW presently lacks

information sufficient to specifically identify the names of Defendants sued herein under the

fictitious names DOES 1 through 50. NYAW will amend this Complaint to show their true

names if and when they are ascertained.

                                          1,4 DIOXANE

       15.     1,4 Dioxane is a synthetic industrial chemical. The colorless, flammable liquid

has many purposes. It is used as a solvent for extracting animal and vegetable oils and in the

formulation of inks, coatings, adhesives, paints, varnishes, lacquers, cosmetics, deodorants,

cleaning and detergent preparations, and in scintillating fluids.

       16.     The use of 1,4 Dioxane has also been found in the processing of crude petroleum,

petroleum refining, petrochemicals, pulp and paper, explosives, commercial printing,

electroplating/polishing, pesticide and agricultural manufacture, dyes, fiber manufacture,

pharmaceuticals, adhesives, semiconductors, electronic components, photographic equipment,

magnetic recording media, polymers, plastics, rubber manufacture, and organic and inorganic

chemical manufacture.

       17.     1,4 Dioxane has often been used with chlorinated solvents, particularly 1,1,1-

trichloroethane (TCA), to stabilize products and prevent corrosion. Although TCA was banned

in the mid-1990s, its use continued through exemptions for existing stocks and it is found at



                                                  4
many former industrial and hazardous waste sites indicating the likelihood that 1,4 Dioxane

might also be present.

       18.     The list of ordinary consumer products containing 1,4 Dioxane as a byproduct

surfactant is extensive. The products include shampoos, laundry detergents, antibacterial soap,

body washes, cosmetics, antifreeze, aviation de-icing and foaming agents.

       19.     The United States Environmental Protection Agency (“EPA”) has listed 1,4

Dioxane as a probable human carcinogen based on the results of animal studies, which also show

that 1,4 Dioxane can target the liver, kidneys, and respiratory system, and that prenatal exposure

can harm a developing fetus.

       20.     1,4 Dioxane is extremely persistent in the environment and resistant to typical

environmental degradation processes. The contaminant is also highly mobile because it does not

adsorb to soil particles. Thus, it migrates long distances through soil and groundwater.

       21.     1,4 Dioxane does not respond to traditional treatment methods. Pumping and

treating groundwater with Granular Activated Carbon or air stripping are not effective in

removing this chemical. Treatment alternatives are therefore difficult and expensive.

       22.     1,4 Dioxane has been identified as an “emerging contaminant” by the EPA. This

term describes contaminants about which the scientific community, regulatory agencies and the

general public have a new and increasing awareness or understanding about how they move in

the environment or affect public health.

       23.     1,4 Dioxane, like other emerging contaminants, has become the focus of active

research and study, which means that new information is released periodically regarding the

effects on the environment and human health as a result of exposure to the chemicals.



                                                5
       24.     The New York State Department of Health (“NYSDOH”) and the New York

State Department of Environmental Conservation (“NYSDEC”) have focused attention on 1,4

Dioxane. The New York Drinking Water Quality Council (“NYDWQC”), with the backing of

NYSDOH and NYSDEC commissioners, recently recommended that New York adopt the

nation’s first Maximum Contamination Level (“MCL”) standard at 1.0 part per billion (ppb) to

regulate the levels of 1,4 Dioxane allowed in drinking water supplies.

       25.     In connection with its emerging contaminant studies, EPA implemented an

Unregulated Contaminant Monitoring Rule Number 3 in 2012 (“UCMR 3”), which was designed

to collect nationwide information regarding the occurrence of 1,4 Dioxane contamination in the

public’s water supply.

       26.     UCMR 3 required sampling of Public Water Systems (“PWSs”) serving more

than 10,000 people (i.e., large systems) and 800 representative PWSs serving 10,000 or fewer

people (i.e., small systems) for 21 chemicals, including 1,4 Dioxane, during one consecutive

twelve month period in the timeframe between 2013 through 2015.

       27.     In 2015, NYAW participated in the UCMR 3 sampling for its facilities that serve

more than 10,000 people.

       28.     The results of the UCMR 3 sampling revealed the presence of 1,4 Dioxane

compounds in groundwater at various locations throughout New York.

       29.     As manufacturers, sellers, handlers and dischargers of 1,4 Dioxane, and products

containing 1,4 Dioxane, Defendants knew or should have known that the inclusion of 1,4

Dioxane chemicals in any products presented an unreasonable risk to human health and the

environment.



                                                6
       30.       Defendants knew or should have known that 1,4 Dioxane are highly mobile,

extremely persistent, and highly likely to contaminate water supplies if released to the

environment.

       31.       Defendants’ knowledge of the adverse impacts from 1,4 Dioxane to human health

and the environment amounts to reckless disregard to human health and environmental safety.

Nonetheless, Defendants negligently and recklessly manufactured and sold 1,4 Dioxane and

products containing 1,4 Dioxane with no warnings or instructions on use or disposal to avoid

contamination.

       32.       Defendants’ actions have directly resulted in contamination of a portion of the

wells that make up NYAW’s water supply systems. Because Defendants’ 1,4 Dioxane has

infiltrated the groundwater that serves as the source for NYAW’s public water supply system,

contamination of NYAW’s wells is recurring and continuing.

                         NYAW WATER SYSTEM IMPROVEMENTS

       33.       NYAW is committed to the supply of potable drinking water consistent with

federal and state guidelines and requirements. NYAW must therefore implement remedies to

assure that the water it supplies to its customers meets these standards.

       34.       As a direct result of Defendants’ action, NYAW has had to address 1,4 Dioxane

contamination. In doing so, NYAW has conducted and continues to conduct sampling, studies

and investigations related to 1,4 Dioxane, which requires funding by NYAW, including costs for

its personnel to supervise the assessments, and costs to develop 1,4 Dioxane treatment scenarios,

and costs to analyze available alternatives.

       35.       NYAW has incurred, and will continue to incur, significant costs, related to 1,4

Dioxane contamination. In addition to sampling and assessment of 1,4 Dioxane contamination

                                                 7
in its systems, capital improvements and other system adjustments will be necessary to assure

sufficient non-1,4 Dioxane impacted water supplies. Operation and maintenance measures for

these improvements will be ongoing and add further to the costs that NYAW will incur in

address Defendants’ 1,4 Dioxane contamination.

                                     CAUSES OF ACTION

               COUNT ONE – STRICT LIABILITY (DEFECTIVE DESIGN)

       36.     Plaintiff NYAW hereby incorporates by reference the allegations set forth in

paragraphs 1-35 of this Complaint as if they were set forth fully herein.

       37.     Defendants engaged in the design, manufacturing, marketing, and sales of 1,4

Dioxane chemicals and products containing 1,4 Dioxane, resulting in contamination of the

environment, including the groundwater that serves as the water source for Plaintiff NYAW’s

public water supply systems, thereby causing damage to Plaintiff.

       38.     As manufacturers of 1,4 Dioxane-containing products, Defendants had a strict

duty not to place into the stream of commerce 1,4 Dioxane and 1,4 Dioxane-containing products

that are not reasonably safe and that are unreasonably dangerous in their effect on the

environment and the activities and rights of others.

       39.     Defendants knew or should have known of the persistence and high mobility of

1,4 Dioxane in the environment, and the foreseeable risk that their 1,4 Dioxane and 1,4 Dioxane-

containing products would be discharged, released, or disposed of in the environment.

       40.     By causing 1,4 Dioxane contamination and the resulting impact to Plaintiff

NYAW’s public water supply systems, Defendants engaged in marketing products that are not

reasonably safe and are unreasonably dangerous, for which they are strictly liable.

       41.     As a result of Defendants’ marketing of products that are not reasonably safe and

                                                 8
are unreasonably dangerous, Plaintiff NYAW has incurred, or will incur, investigation, cleanup,

remediation, and removal costs and damages related to 1,4 Dioxane contamination.

                   COUNT TWO – STRICT LIABILITY (FAILURE TO WARN)

        42.     Plaintiff NYAW hereby incorporates by reference the allegations set forth in

paragraphs 1-35 of this Complaint as if they were set forth fully herein.

        43.     Defendants engaged in the design, manufacturing, marketing, and sales of 1,4

Dioxane chemicals and products containing 1,4 Dioxane, which Defendants knew or should have

known, would result in contamination of the environment, including the groundwater that serves

as the water source for Plaintiff NYAW’s public water supply systems, thereby causing damage

to Plaintiff.

        44.     Defendants knew or should have known of the adverse impacts the exposure to

1,4 Dioxane would have on the environment and the activities and rights of others.

        45.     Defendants knew or should have known of the persistence and high mobility of

1,4 Dioxane in the environment, and the foreseeable risk that their 1,4 Dioxane and 1,4 Dioxane

-containing products would be discharged, released, or disposed of in the environment.

        46.     Defendants failed to provide warnings or instructions sufficient to notify the users

of the dangers inherent in their products.

        47.     Defendants’ failure to provide notice or instruction regarding the dangers to

human health and the environment rendered Defendants’ 1,4 Dioxane and 1,4 Dioxane-

containing products unreasonably dangerous for the purposes intended and promoted by

Defendants.

        48.     This failure to warn or adequately instruct regarding the dangers associated with

use of these products directly and proximately caused harm to Plaintiff NYAW.

                                                 9
                              COUNT THREE – NEGLIGENCE

        49.     Plaintiff NYAW hereby incorporates by reference the allegations set forth in

paragraphs 1-35 of this Complaint as if they were set forth fully herein.

        50.     Defendants had a duty to exercise due or reasonable care in the manufacture,

distribution, and use of 1,4 Dioxane and 1,4 Dioxane -containing products so as to avoid harm to

those who would be foreseeably injured by 1,4 Dioxane environmental contamination.

        51.     Defendants knew or should have known that 1,4 Dioxane and their 1,4 Dioxane-

containing products would result in the release, discharge, or disposal of 1,4 Dioxane into the

environment that would lead to contamination of drinking water supplies and hazards to human

health if not treated.

        52.     By failing to exercise due care in the design, manufacturing, marketing, and sale

of 1,4 Dioxane and 1,4 Dioxane -containing products, Defendants breached their duty to avoid

harm to Plaintiff NYAW.

        53.     As a result of Defendants’ negligence, Plaintiff NYAW has incurred,

investigation costs, and will incur remediation, removal costs and other damages related to 1,4

Dioxane contamination.

        54.     Defendants’ acts were willful, wanton or reckless and conducted with a reckless

indifference to the rights of Plaintiff NYAW.

        55.     As a direct and proximate result of Defendants’ actions and omissions, Plaintiff

NYAW has suffered and continues to suffer damages.

                           COUNT FOUR – PRIVATE NUISANCE

        56.     Plaintiff hereby incorporates by reference the allegations set forth in paragraphs

1-35 of this Complaint as if they were set forth fully herein.

                                                 10
         57.    Through Defendants’ acts and omissions, Defendants’ 1,4 Dioxane and 1,4

Dioxane-containing products have directly and proximately caused environmental contamination

that has unreasonably interfered with, and continues to interfere with, Plaintiff NYAW’s use and

enjoyment of its public water supply systems and the groundwater sources that supply those

systems.

         58.    The private nuisance created by Defendants is continuing.

         59.    Defendants have failed, and continue to fail, to abate the private nuisance.

         60.    As a result of the private nuisance, Plaintiff NYAW has suffered, continues to

suffer, and will in the future suffer significant harm and damages, including investigation,

cleanup, remediation, and removal costs and damages related to the detection, treatment and

removal of 1,4 Dioxane constituents that have and will continue to migrate into Plaintiff

NYAW’s wells.

         61.    Defendants knew that their actions and omissions as described herein would cause

injury and damage, including the contamination of Plaintiff NYAW’s public drinking water

wells.     Defendants’ acts and omissions were performed knowingly, willfully, and with

oppression, fraud and/or malice. Defendants’ promotion of the sales of 1,4 Dioxane and its 1,4

Dioxane products were undertaken in conscious disregard for the probable dangerous

consequences of that conduct and its reasonably foreseeable impacts on the public, thereby

entitling Plaintiff NYAW to an award of punitive damages so as to punish Defendants and

compensate for the aggravating circumstances sustained by Plaintiff.

                             COUNT FIVE – PUBLIC NUISANCE

         62.    Plaintiff hereby incorporates by reference the allegations set forth in paragraphs

1-35 of this Complaint as if they were set forth fully herein.

                                                 11
       63.     Through Defendants’ acts and omissions, Defendants’ 1,4 Dioxane and 1,4

Dioxane-containing products have directly and proximately caused environmental contamination

that has unreasonably interfered with, and continues to interfere with, Plaintiff NYAW’s right to

a clean environment, which right Plaintiff holds in common with members of the public, and

which right is specifically permitted.

       64.     Through Defendants’ acts and omissions, Defendants’ 1,4 Dioxane and 1,4

Dioxane-containing products have directly and proximately caused environmental contamination

that has unreasonably interfered with, and continues to interfere with, Plaintiff NYAW’s right to

the use of groundwater as a source of potable water, which right Plaintiff holds in common with

members of the public, and which right is specifically permitted.

       65.     The public nuisance created by Defendants is continuing.

       66.     Defendants have failed, and continue to fail, to abate the public nuisance.

       67.     As a result of the public nuisance, Plaintiff NYAW has suffered, continues to

suffer, and will in the future significant harm and damages special to Plaintiff and different in

kind from those the general public may have suffered, including investigation, cleanup,

remediation, and removal costs and damages related to the detection, treatment and removal of

1,4 Dioxane constituents that have and will continue to migrate into Plaintiff’s wells, such that

Defendants should be required by injunction to abate the nuisances they have created.

                                   COUNT SIX – TRESPASS

       68.     Plaintiff hereby incorporates by reference the allegations set forth in paragraphs

1-35 of this Complaint as if they were set forth fully herein.

       69.     Plaintiff NYAW is the owner and is in possession of the wells within its drinking

water supply systems that access the groundwater in the state of New York to supply drinking

                                                 12
water to the public.

        70.      Plaintiff has the rights to use of the groundwater in the state of New York for

purposes of supplying drinking water to the public.

        71.      Plaintiff has not extended permission to Defendants to allow 1,4 Dioxane

contamination to enter Plaintiff’s water supply wells.

        72.      Defendants knew or should have known when they marketed 1,4 Dioxane and

their 1,4 Dioxane products that such products had a propensity to infiltrate groundwater aquifers

and surface waters and thereby contaminate Plaintiff’s wells and pose a threat to the public

drinking waters supplied by Plaintiff.

        73.      Defendants’ actions and omissions each constitute a substantial factor in the

contamination of Plaintiff’s wells and each Defendant aided and abetted and is jointly

responsible for the trespasses and injuries and damages resulting therefrom.

        74.      Defendants’ actions and omissions directly and proximately caused harm to

Plaintiff.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff New York American Water (“NYAW”) respectfully requests

that this Court:

              a. Enter judgment finding Defendants jointly and severally liable for all costs and

                 damages incurred by Plaintiff, including but not limited to prior, interim and

                 future capital as well as operation and maintenance costs related to 1,4 Dioxane

                 contamination; including the reasonable costs of sampling, investigations, and

                 assessment of injury, and destruction or loss resulting from 1,4 Dioxane

                 contamination;

                                                13
        b. Enter judgment finding Defendants liable for punitive damages;

        c. Enter judgment finding Defendants liable for consequential damages;

        d. Enter judgment requiring, via injunction, Defendants to abate the nuisance they

            have created;

        e. Award Plaintiff NYAW costs and reasonable attorney fees incurred in prosecuting

            this action, together with prejudgment interest, to the full extent permitted by law;

            and

        f. Award NYAW such other relief as this Court deems appropriate.

                             DEMAND FOR JURY TRIAL

     Demand is hereby made for a trial by jury.

Dated: April 11, 2019
       New York, New York
                                          By: /s/ Frank R. Schirripa
                                             Frank R. Schirripa (FS-1960)
                                             Michael A. Rose (MR-2088)
                                             HACH ROSE SCHIRRIPA
                                                  & CHEVERIE LLP
                                             112 Madison Avenue, 10th Floor
                                             New York, New York
                                             (212) 213-8311
                                             (212) 779-0028 (fax)
                                             Email: fschirripa@hrsclaw.com
                                             Email: mr@hachroselaw.com


                                              J. Nixon Daniel, III (pro hac vice pending)
                                              Mary Jane Bass (pro hac vice pending)
                                              BEGGS & LANE, RLLP
                                              501 Commendencia Street
                                              Pensacola, FL 32502
                                              (850) 432-2451
                                              Email: jnd@beggslane.com
                                              Email: mjb@beggslane.com



                                             14
 T. Roe Frazer II (pro hac vice pending)
 FRAZER PLC
 1 Burton Hills Boulevard, Suite 215
 Nashville, Tennessee 37215
 (615) 647-0990
 Email: roe@frazer.law


 Frederick T. Kuykendall (pro hac vice pending)
 THE KUYKENDALL GROUP
 P.O. Box 2129
 Fairhope, AL 36533
 (205) 252-6127
 Email: ftk@thekuykendallgroup.com

 Attorneys for Plaintiff




15
